DISMISSED; and Opinion Filed October 11, 2016.




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-16-00586-CV

                       JUSTIN P. ANDERSON, Appellant
                                    V.
           JUAN MANUEL CAMPOS AND ROSA MARIE CAMPOS, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-15-03001-L

                            MEMORANDUM OPINION
                          Before Justices Lang, Myers, and Schenck
                                  Opinion by Justice Myers
       On October 3, 2016, appellant and appellees filed an agreed motion to dismiss the appeal

with prejudice. In the motion, the parties state they have settled and compromised all claims

between them. We grant the agreed motion and dismiss the appeal with prejudice. See TEX. R.

APP. P. 42.1(a).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE
160586F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JUSTIN P. ANDERSON, Appellant                      On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00586-CV         V.                      Trial Court Cause No. DC-15-03001-L.
                                                   Opinion delivered by Justice Myers, Justices
JUAN MANUEL CAMPOS AND ROSA                        Lang and Schenck participating.
MARIE CAMPOS, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED with
prejudice.

        Based on the parties’ agreement, it is ORDERED that each party bear its own costs of
this appeal.


Judgment entered this 11th day of October, 2016.




                                             –2–